Case 2:20-cv-00209-SPC-MRM Document 48 Filed 08/19/20 Page 1 of 3 PageID 795




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ODETTE MURRAY,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-209-FtM-38MRM

AETNA LIFE INSURANCE CO.,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is Defendant Aetna Life Insurance Company’s Renewed

Dispositive Motion for Summary Judgment. (Doc. 46). This suit is about Defendant

paying a quarter million dollars in life insurance proceeds to a decedent’s ex-wife and not

the wife. The Court need not discuss the facts because it already denied both parties’

motions for summary judgment. (Doc. 44). But Defendant has wasted no time to try

summary judgment again. Now, just three weeks after denying its first summary judgment

attempt, Defendant moves again with supplemental evidence. But because Defendant

does so in defiance of Local Rule 3.01(a) and the Case Management and Scheduling

Order, the Court denies the motion.

        Local Rule 3.01(a) requires a motion “to include a concise statement of the precise

relief requested, a statement of the basis for the request, and a memorandum of legal

authority in support of the request, all of which the movant shall include in a single




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00209-SPC-MRM Document 48 Filed 08/19/20 Page 2 of 3 PageID 796




document not more than 25 pages.” Courts interpret this rule to permit a single summary

judgment motion. See, e.g., Bey v. Am. Honda Fin. Servs. Corp., No. 8:17-CV-759-T-

33MAP, 2017 WL 11017804, at *1 (M.D. Fla. Apr. 27, 2017) (citations omitted); Voter

Verified, Inc. v. Premier Election Sols., Inc., No. 6:09-cv—1968-ORL-19KRS, 2010 WL

1049793, at *2 (M.D. Fla. Mar. 22, 2010). This case’s Case Management and Scheduling

Order governing removes any ambiguity about this one summary judgment rule. It

specifically says, “Only one motion for summary judgment may be filed by a party . . .

absent leave of Court.” (Doc. 21 at 3); see Equity Lifestyle Prop., Inc. v. Fla. Mowing and

Landscape Serv., Inc., 556 F.3d 1242, 1240 (11th Cir. 2009) (stating “a district court has

the inherent authority to manage and control its own docket so as to achieve the orderly

and expeditious disposition of cases” (internal quotes omitted)). Defendant did not ask

for leave of Court—nor should it try before next year’s discovery and mediation deadlines.

Cf. Fed. R. Civ. P. 56(d) (discussing actions the court may take when facts are unavailable

to the nonmovant); see also Wilson v. Farley, 203 F. App’x 239, 250 (11th Cir. 2006)

(citing the district court’s inherent authority to manage its docket and upholding an order

directing parties to not file motions for summary judgment until the discovery process

ended). Per the Court’s inherent authority to manage its docket, Local Rule 3.01(a), and

the Case Management and Scheduling Order, it denies Defendant’s renewed motion for

summary judgment.

      Accordingly, it is now

      ORDERED:

      Defendant Aetna Life Insurance Company’s Renewed Dispositive Motion for

Summary Judgment (Doc. 46) is DENIED.




                                            2
Case 2:20-cv-00209-SPC-MRM Document 48 Filed 08/19/20 Page 3 of 3 PageID 797




      DONE and ORDERED in Fort Myers, Florida this 19th day of August 2020.




Copies: All Parties of Record




                                       3
